Case 1:19-cv-05099-ARR-RML Document 1 Filed 09/06/19 Page 1 of 21 PageID #: 1



UNITED STATES DISTRICT COURT
EASTERN DISTRICT OF NEW YORK
_______________________________________

ROBERT DEVITO,

                                 Plaintiff,
      v.                                             No. 19-CV-5099

JEFFREY NEIMAN,                                      JURY DEMANDED
HERMAN JACOBOWITZ a/k/a
HERMAN JACOBS, and
EXPEDITE COLLECTIONS INC.,

                              Defendants.
________________________________________

                     COMPLAINT FOR CONVERISON,
             ABUSE OF PROCESS, AND FOR VIOLATIONS OF THE
                FAIR DEBT COLLECTION PRACTICES ACT,
              NEW YORK GENERAL BUSINESS LAW § 349, AND
                    NEW YORK JUDICIARY LAW § 487

                                     Introduction

      1.     This is an action for actual, statutory and punitive damages, and civil

penalties brought by Plaintiff Robert DeVito against Defendants Jeffrey Neiman,

ex-con Herman Jacobowitz, and Jacobowitz’s debt-collection firm, Expedite

Collections Inc., for the conversion of approximately $14,700 of Plaintiff’s money,

and for violations the Fair Debt Collection Practices Act (“FDCPA”), 15 U.S.C. §

1692, et seq., which prohibits debt collectors from engaging in abusive, deceptive,

and unfair practices, for violations of New York General Business Law § 349, which

prohibits deceptive acts and practices, for violations of New York Judiciary Law §

487, which prohibits deceit or collusion, with intent to deceive a court or any party,

and for abuse of process.



                                              1
Case 1:19-cv-05099-ARR-RML Document 1 Filed 09/06/19 Page 2 of 21 PageID #: 2



        2.   In 2001, Chase Manhattan Bank USA NA obtained a default judgment

against Plaintiff in NYC Civil Court in Staten Island for $5,421.15, based on sewer

service allegedly made in 2000. In 2019, Defendants Neiman, Jacobowitz, and

Expedite froze Plaintiff’s bank account and sent a New York City Marshal to take

the money. In the garnishment forms, Neiman lied by stating to Plaintiff’s bank, TD

Bank, that he was the attorney for the judgment creditor.

        3.   After Defendants pocketed approximately $14,700 from Plaintiff’s

bank account, they tried to file a Satisfaction of Judgment. The Civil Court refused

to accept the Satisfaction of Judgment, because Neiman was not the attorney of

record. When Neiman tried filing his fraudulent Satisfaction of Judgment, none of

the Defendants’ names appear anywhere in the court file—not Neiman, not

Jacobowitz, and not Expedite. On file with the Civil Court, however, was an

assignment to a mysterious assignee, RFC Distributors Inc., which New York

Secretary of State records reveal was dissolved by proclamation on January 26,

2011.

        4.   In other words, either Chase Manhattan Bank, N.A. or the dissolved

company known as RFC Distributors was the judgment creditor when Defendants

took Plaintiff’s money and only Gail Siegel, Esq., of Chase Bank was an attorney of

record on the case. Moreover, having been formed on October 3, 2017, Expedite

Collections could not have been the owner of the judgment if RFC Distributors had

been dissolved six years earlier.




                                          2
Case 1:19-cv-05099-ARR-RML Document 1 Filed 09/06/19 Page 3 of 21 PageID #: 3



         5.   In early 2019, Plaintiff retained counsel to file an order to show cause

to vacate the judgment and get his money back. On February 25, 2019, the Court

issued an order vacating the judgment and directing that all monies “be returned

forthwith” to Plaintiff.

         6.   Despite repeated written demands to Defendants to return the

converted funds, Defendants have taken the position that because they tried to file

a Satisfaction of Judgment with the Civil Court and because Plaintiff did not serve

the dissolved entity known as RFC Distributors Inc. with a copy of the order to

show cause, the Civil Court’s order is a nullity and they get to keep the converted

funds.

         7.   Plaintiff believes—but cannot yet confirm—that Herman Jacobowitz

may be a felon by the name of Herman Jacobowitz a/k/a Herman Jacobs a/k/a

“Mshulum” Jacobowitz who was arrested in 2003, pleaded guilty, and was

sentenced in 2007 to 15 years in prison for his role in a massive accounting-fraud,

arson, and bribery scheme. See Exhibit A and Exhibit B.

         8.   In March 2019, Herman Jacobowitz was released from prison under

the recently enacted “First Step Act.” See New York Times article attached as

Exhibit C (“Another [releasee] is reported to be a white-collar criminal named

Herman Jacobowitz, 60, who pleaded guilty in Brooklyn in 2005 in another large

fraud case and was sentenced to 15 years, according to court papers and a lawyer

familiar with the case. Mr. Jacobowitz could not be reached for comment.”)




                                           3
Case 1:19-cv-05099-ARR-RML Document 1 Filed 09/06/19 Page 4 of 21 PageID #: 4



      9.     . Jacobowitz’s arrest, lengthy confinement, and recent release may

explain why this default judgment based on bad service sat since 2001 without

anyone trying to collect on it. In the meantime, however, the alleged holder of the

judgment, RFC Distributors, had been dissolved. But this apparently did not stop

Jacobowitz—and Neiman and Expedite—from trying to collect on it.

                                Jurisdiction and Venue

      10.    Jurisdiction of this court arises under 15 U.S.C. §1692k(d), 28 U.S.C. §

1331, and 28 U.S.C. § 1337.

      11.    This Court has supplemental jurisdiction over Plaintiff’s state law

claims under 28 U.S.C. § 1367.

      12.    This court has jurisdiction over Expedite Collections Inc. because it

regularly conducts and transacts business in this state, and the conduct complained

of occurred in this District.

      13.    This court has jurisdiction over Herman Jacobowitz because he

regularly conducts and transacts business in this state, and the conduct complained

of occurred in this District.

      14.    This court has jurisdiction over Jeffrey Neiman because he regularly

conducts and transacts business in this state, and the conduct complained of

occurred in this District.

      15.    Venue is proper in this district under 28 U.S.C. §1391(b) in that the

Plaintiff resides in Staten Island, Defendants do business and transact business

here, and the conduct complained of occurred in Brooklyn and Staten Island.




                                          4
Case 1:19-cv-05099-ARR-RML Document 1 Filed 09/06/19 Page 5 of 21 PageID #: 5



                                         Parties

      16.      Plaintiff, Robert DeVito, is a natural person residing in the City and

State of New York, in the County of Richmond, and is a “consumer” as that term is

defined by 15 U.S.C. §1692a(3).

      17.      Defendant Expedite Collections Inc. is a corporation organized and

existing under the laws of the State of New York.

      18.      Expedite Collections is a “debt collector” as that term is defined by 15

U.S.C. §1692a(6).

      19.      Expedite Collections has transacted business within the State of New

York as is more fully set forth hereinafter in this complaint.

      20.      Expedite Collections regularly attempts to collect debts alleged to be

due another.

      21.      Expedite Collections uses instrumentalities of interstate commerce and

the mails in pursuit of its business, the principal purpose of which is the collection

of debts.

      22.      Expedite Collections is licensed as a debt collector by the New York

City Department of Consumer Affairs.

      23.      The acts of the Expedite Collections alleged hereinafter were

performed by its officers, agents, and employees acting within the scope of their

actual or apparent authority.

      24.      All references to “Expedite Collections” herein shall mean Expedite

Collections Inc. or an employee, officer, or agent of Expedite Collections Inc.




                                            5
Case 1:19-cv-05099-ARR-RML Document 1 Filed 09/06/19 Page 6 of 21 PageID #: 6



      25.      Defendant Herman Jacobowitz runs Expedite Collections out of a

“private mail box” in Williamsburg, which he falsely claims is an office suite. See,

e.g., reference to “Suite 262” in the New York Secretary of State Division of

Corporations Entity Information for Expedite Collections Inc., attached as Exhibit

D.

      26.      Herman Jacobowitz is a “debt collector” as that term is defined by 15

U.S.C. §1692a(6).

      27.      Herman Jacobowitz has transacted business within the State of New

York as is more fully set forth hereinafter in this complaint.

      28.      Herman Jacobowitz regularly attempts to collect debts alleged to be

due another.

      29.      Herman Jacobowitz uses instrumentalities of interstate commerce and

the mails in pursuit of his business, the principal purpose of which is the collection

of debts.

      30.      Herman Jacobowitz was personally involved in the conversion of

Plaintiff’s funds and Jeffrey Neiman or Herman Jacobowitz put down on the

garnishment papers that Jeffrey Neiman ran his offices out of an office suite in

Williamsburg, when the suite number was, in reality, nothing more than the

number of a “private mail box” in a Mailboxes, Etc.-type store known as “The Que:

A Communication Hub.” See photo of “The Que” store sign, a person entering the

store, and a sign on the store door, all attached as Exhibit E.




                                           6
Case 1:19-cv-05099-ARR-RML Document 1 Filed 09/06/19 Page 7 of 21 PageID #: 7



      31.    Defendant Jeffrey Neiman is an attorney licensed to practice law in

the State of New York.

      32.    Neiman is a “debt collector” as that term is defined by 15 U.S.C.

§1692a(6).

      33.    Neiman has transacted business within the State of New York as is

more fully set forth hereinafter in this complaint.

      34.    Neiman regularly attempts to collect debts alleged to be due another.

      35.    Neiman uses instrumentalities of interstate commerce and the mails

in pursuit of its business, the principal purpose of which is the collection of debts.

      36.    Neiman was personally involved in the conversion of Plaintiff’s moneys

and Jeffrey Neiman or Herman Jacobowitz put down the on the garnishment

papers that Jeffrey Neiman ran his offices out of an office suite in Williamsburg,

when the suite number was, in reality, nothing more than a “private mail box” in a

Mailboxes, Etc.-type store known as “The Que: A Communication Hub.” See photo of

“The Que” store sign, a person entering the store, and a sign on the store door, all

attached as Exhibit E.

      37.    Alternatively, Jeffrey Neiman claims to operate out of a home located

at 8 Fillmore Avenue, Staten Island, New York 10314. See photo of the home taken

from Google Street View and attached as Exhibit F.

                                     Factual Allegations

      38.    Plaintiff had some financial setbacks in the late 1990s and believes he

may have run up a debt on a Chase Manhattan Bank USA, NA credit card.




                                           7
Case 1:19-cv-05099-ARR-RML Document 1 Filed 09/06/19 Page 8 of 21 PageID #: 8



      39.    This debt would have been for personal, household, or family

purchases.

      40.    Unbeknownst to Plaintiff, on or about July 28, 2000, Chase commenced

a collection action against Plaintiff in NYC Civil Court, Richmond County. See

Summons and Complaint attached as Exhibit G.

      41.    On or about January 25, 2001, a default judgment was entered against

Plaintiff in the amount of $5,421.15. See Judgment attached as Exhibit H.

      42.    The default judgment was in the name of Chase and the attorneys of

record who represented Chase were all in-house for the “Chase Manhattan Legal

Department.” See Exhibits G and H.

      43.    The affidavit of service stated that on July 21, 2000, at 1:38 pm, the

summons and complaint was served by nail-and-mail service at “445 Hoyt Avenue,

Staten Island, NY 10301-1st Fl.” See Exhibit I.

      44.    Plaintiff never received a copy of the summons and complaint.

      45.    Plaintiff first learned of the lawsuit and judgment in or about

November 2018, when Defendants, claiming to have the right to collect on the

Chase judgment, sent a NYC Marshall to take approximately $14,700 from

Plaintiff’s bank account by serving an Execution with Notice to Garnishee prepared

by Defendants and signed by Defendant Neiman. See the execution documents and

notice from the marshal attached as Exhibit J.




                                          8
Case 1:19-cv-05099-ARR-RML Document 1 Filed 09/06/19 Page 9 of 21 PageID #: 9



      46.     In the Execution with Notice to Garnishee, Defendants misrepresented

to the bank, to the marshal, and to Plaintiff that Neiman was the attorney for the

judgment creditor. Id.

      47.     The Execution was the first communication that Plaintiff received from

Defendants.

      48.     At no time has Plaintiff received a notice of assignment of judgment

from Chase or anyone else in any alleged chain of assignment.

      49.     On file with the Civil Court is an Assignment of Judgment dated July

10, 2003, from Chase to “RFC Distributors Inc.” but no one ever sent a copy of this

Notice of Assignment to Plaintiff and Plaintiff has never heard of the alleged

assignee. See Exhibit K.

      50.     New York Secretary of State records reveal that RFC Distributors Inc.

was dissolved by proclamation on January 26, 2011. See Exhibit L.

      51.     At no time has Plaintiff received a substitution of attorney to

Defendant Neiman.

      52.     Nor do the Civil Court records reflect a substitution of attorney.

      53.     On or about December 20, 2018, after emptying Plaintiff’s bank

account of approximately $14,700, Defendants tried filing a Satisfaction of

Judgment, signed by Defendant Neiman, who now claimed to be the “Attorney for

Judgment Debtor Expedite Collections”. See purported Satisfaction of Judgment

attached as Exhibit M.




                                           9
Case 1:19-cv-05099-ARR-RML Document 1 Filed 09/06/19 Page 10 of 21 PageID #: 10



       54.    The NYC Civil Court refused to accept the Satisfaction of Judgment,

 stating in writing that it was not doing so because Gail Siegel, Esq. of Chase—and

 not Defendant Neiman—was the attorney of record. See Exhibit N.

       55.    Plaintiff retained counsel and paid them an initial $1,500 initial

 retainer to bring an order to show cause to vacate the judgment and defend the

 case. See Order to Show Cause attached as Exhibit O.

       56.    The order to show cause was served on the attorney of record, Gail

 Siegel, Esq., of Chase’ Legal Department. See Affidavit of Service of Order to Show

 Cause, attached as Exhibit P.

       57.    The order to show cause was granted on default and on February 25,

 2019, the Civil Court entered a Decision/Order vacating the judgment and ordering

 that “All monies having been levied by the plaintiff in enforcing the judgment

 against the defendant will be returned forthwith . . . .” See Decision/Order attached

 as Exhibit Q.

       58.    On or about March 6, 2019, Plaintiff’s Civil Court attorneys served the

 Decision/Order with Notice of Entry upon the attorney of record, Gail Siegel, Esq. of

 Chase’s Legal Department. See last page of Exhibit Q.

       59.    On or about June 13, 2019, one of Plaintiff’s state-court attorneys,

 Alexander Cox, Esq., spoke with Jacobowitz and requested, both orally and in

 writing, information from Jacobowitz about who allegedly owned Plaintiff’s debt.

       60.    On or about June 14, 2019, Jacobowitz responded by email as follows:




                                          10
Case 1:19-cv-05099-ARR-RML Document 1 Filed 09/06/19 Page 11 of 21 PageID #: 11



       From: Expedite Collections <support@expeditecollections.com>
       Date: Fri, Jun 14, 2019 at 10:09 AM
       Subject: Re: DeVito, Robert- Index # CV-032952-00/RI
       To: Alexander Cox <acox@lebedinkofmanlaw.com>


       Good morning Alexander,

       The name of the company is RFC Dist Inc., we don't have more information for
       the company since this case is closed for over seven months already. I would
       suggest reviewing the filing in court, maybe there is more information about the
       company.

       If you have further questions, please do not hesitate to contact our offices.


       Thank You,
       Herman Jacobowitz
       Expedite Collections Inc.
       130 Lee Avenue
       Suite 262
       Brooklyn NY 11211
       Phone:(646) 512-9595
       Fax:(646) 512-9898
       www.ExpediteCollections.com

       This is an attempt to collect a debt. Any information obtained will be used for that purpose.

       NOTICE: This Electronic mail message is intended exclusively for the individual or entity to which it is
       addressed. This message, together with any attachment, may contain confidential and privileged
       information. Any unauthorized review, use, print, retain, copy, disclosure or distribution is strictly
       prohibited. If you have received this message in error, please immediately advise the sender by reply
       email message to the sender and delete all copies of this message. Thank you. - Expedite Collections

       61.      On or about June 17, 2019, Plaintiff sent a letter by certified mail,

 return receipt requested, by regular first-class mail with a certificate of mailing,

 and by email to Defendant Neiman, enclosing a copy of the Decision/Order with

 Notice of Entry and demanding that Defendants immediately return the money

 they had converted. See letter and proof of mailing and delivery, attached as

 Exhibit R.




                                                           11
Case 1:19-cv-05099-ARR-RML Document 1 Filed 09/06/19 Page 12 of 21 PageID #: 12



       62.    On July 2, 2019, Defendant Neiman sent a letter by email to Plaintiff’s

 Civil Court attorneys in which he refused to return the funds Defendants had

 converted, stating as follows:

                     In response to your letter dated June 17, 2019,
              please be advised that the funds were garnished well
              before February 25, 2019 and received by our client. The
              hold on the TD Bank account was placed on November 13,
              2018.Your client offered a settlement but it was rejected
              by the creditor RFC Dist. Corp. No one heard anything
              from you or your client until the February 25, 2019 order
              was received. There was no notice to either Expedite
              Collections, RFDC or myself That an Order To Show
              Cause was filed or to place the money on hold. This order
              postdated any judgment recovery and thus I suggest the
              order you received was a nullity.

                    If you have any questions, please feel free to call
              me at the above number.

 See Exhibit S.

       63.    To date, neither Chase nor anyone in the alleged chain of assignment

 from Chase to Defendant Expedite has served a Notice of Assignment on Plaintiff –

 the only assignment of judgment on file purports to transfer ownership from Chase

 to RFC Distributors Inc., and no notice of this assignment was ever sent to Plaintiff.

       64.    What relationship, if any, the dissolved corporation, RFC Distributors,

 Inc., has to Defendant Expedite, Defendant Jacobowitz, or Defendant Neiman

 remains a mystery.

       65.    The address on file with the New York Secretary of State, however,

 reveals that RFC Distributors was run out of “private mail box” #116 at a

 Mailboxes, Etc.-type business, known as “hello mailbox”, located at 320 Roebling




                                           12
Case 1:19-cv-05099-ARR-RML Document 1 Filed 09/06/19 Page 13 of 21 PageID #: 13



 Street, in Williamsburg, mere blocks away from the private mail box that serves as

 the false “office suite” for all three Defendants. See photo of “hello mailbox”

 storefront attached as Exhibit T.

       66.    To date, no Notice of Assignment has been produced or is on file with

 the Civil Court showing any alleged assignment of judgment from anyone to

 Defendant Expedite.

       67.    Moreover, as a corporation dissolved in 2011, RFC Distributors, Inc.

 would have had no ability to assign anything to Expedite Collections, Inc., a

 corporation formed in 2017.

       68.    To date, no substitution of counsel has been served or filed with the

 NYC Civil Court showing any change of attorney of record from the in-house

 attorneys at Chase to any other attorneys.

       69.    In sum, Defendants converted approximately $14,700 of Plaintiff’s

 money without any evidence showing that anyone other than Chase or a dissolved

 corporation owned the judgment they was seeking to collect, without Defendants

 being the judgment creditor in the Civil Court records, without anyone having sent

 any notice of assignment as is required by law, and without Defendant Neiman

 having been the attorney of record for anyone.

       70.    And now that the judgment has been vacated, Defendants are still

 refusing to return the money.




                                            13
Case 1:19-cv-05099-ARR-RML Document 1 Filed 09/06/19 Page 14 of 21 PageID #: 14



                                          Count I

                   Violations of the Fair Debt Collection Practices Act

       71.      Plaintiff restates, realleges, and incorporates herein by reference all

 foregoing paragraphs as if set forth fully in this Count.

       72.      The conduct of Defendants as described in this complaint violated the

 Fair Debt Collection Practices Act, 15 U.S.C. §1692, et seq., as follows:

        i. Defendants violated 15 U.S.C. §1692e, e(2), e(4), e(5), e(10), f, and f(1) by
           unlawfully collecting on a default judgment allegedly owed to Chase or to
           a dissolved corporation and not to any of Defendants, and without
           Neiman being the attorney of record for anyone, and without Chase
           having served notice of the alleged assignment of judgment on Plaintiff,
           as is required under the CPLR, and then by refusing to return the money
           despite the Civil Court having ordered them to do so forthwith; and

        ii. Defendant Neiman violated 15 U.S.C. §§ 1692e, -e(3), and –e(10) of the
            FDCPA by signing, filing and serving computer-generated garnishment
            papers as an attorney, or by having Expedite and Jacobowitz sign the
            papers on his behalf, but without any attorney review and thereby
            abdicating all responsibility to the non-attorney collectors Expedite and
            Jacobowitz and by letting Expedite and Jacobowitz run Neiman’s law
            office for him out of a “private mail box” masquerading as a law office –
            that is, Neiman essentially rented out his law license to Expedite and to
            Jacobowitz, while falsely and deceptively holding himself out to Plaintiff
            as being and acting as a lawyer and being meaningfully involved in the
            collection of his account, so as to collect on a judgment upon which
            Defendants had no right to collect.

       73.      As a result of Defendants’ acts, Plaintiff Robert DeVito had

 approximately $14,700 in funds converted and he became embarrassed, humiliated,

 nervous, upset, anxious, and suffered from emotional distress and fear.

       74.      Defendants have ratified and exacerbated these deceptive acts by

 refusing to return the funds despite a court order directing that this action be taken

 “forthwith.”



                                             14
Case 1:19-cv-05099-ARR-RML Document 1 Filed 09/06/19 Page 15 of 21 PageID #: 15



       WHEREFORE, Plaintiff Robert DeVito respectfully request that judgment be

 entered against the Defendants, jointly and severally, for:

       (a) Actual damages;

       (b) Statutory damages for under 15 U.S.C. § 1692k.

       (c) Costs, disbursements and reasonable attorney's fees under 15 U.S.C. §
           1692k.

       (d) For such other and further relief as may be just and proper.

                                          Count II

                   Violations of New York General Business Law § 349

       75.      Plaintiff restates, realleges, and incorporates herein by reference all

 foregoing paragraphs as if set forth fully in this Count.

       76.      Under New York General Business Law (“GBL”) § 349, deceptive acts

 or practices in the conduct of any business conducted in the State of New York are

 unlawful.

       77.      Defendants’ preparation and use of garnishment papers to collect on

 judgments they do not own and do not have the right to collect upon and for which

 they cannot even file satisfactions of judgment violated GBL § 349 by falsely and

 deceptively garnishing and converting money from consumers.

       78.      Defendants have ratified and exacerbated these deceptive acts by

 refusing to return the funds despite a court order directing that this action be taken

 “forthwith.”




                                             15
Case 1:19-cv-05099-ARR-RML Document 1 Filed 09/06/19 Page 16 of 21 PageID #: 16



       79.     As a result of Defendants’ acts, Plaintiff Robert DeVito had

 approximately $14,700 in funds converted and he became embarrassed, humiliated,

 nervous, upset, anxious, and suffered from emotional distress and fear.

       80.     By and through their acts, omissions, concealments, and

 misrepresentations, Defendants violated GBL §§ 349 with materially misleading

 and consumer-oriented deceptive acts and practices, with a broad impact on

 consumers at large, and have done so knowingly or willfully.

       81.     Defendants’ garnishment and conversion of funds—and refusal to

 return those funds in the face of a court order—constitute egregious acts justifying

 the imposition of punitive damages.

       82.     Plaintiff was and is suffering irreparable injury as a result of

 Defendants’ having taken his money without any legal right to do so.

       WHEREFORE, Plaintiff asks that this Court enter judgment in his favor

 against Defendants, awarding damages as follows:

       (A) Civil penalties as provided under New York General Business Law § 349;

        (B) Actual damages provided under New York General Business Law § 349;

       (C)Punitive damages as provided under New York General Business Law §

             349;

       (D) Attorneys’ fees, litigation expenses and costs incurred in bringing this

             action; and

       (E) Any other relief this Court deems appropriate and just.




                                            16
Case 1:19-cv-05099-ARR-RML Document 1 Filed 09/06/19 Page 17 of 21 PageID #: 17



                                        Count III

                                    Abuse of Process

       83.    Plaintiff repeats and re-a1leges and incorporates by reference the

 foregoing paragraphs.

       84.    Defendants engaged in abuse of process by intentionally garnishing

 and converting Plaintiff’s funds without any right to do so, by falsely representing

 that Defendants operated an office suite out of a “private mail box,” by filing a false

 satisfaction of judgment without anyone being attorney of record or even a party to

 the Civil Court action, by falsely and by refusing to return the funds when ordered

 to do so “forthwith.”

       85.    Defendants have taken these actions with respect to Plaintiff and to

 other consumers who allegedly owe money.

       86.    Defendants have perverted legal process by taking the actions

 described above of unlawfully filing these unfair, deceptive, unconscionable and

 unlawful garnishment actions in distant forums for the purpose of obtaining the

 collateral objective of unlawfully obtaining gaining an unfair and unlawful

 advantage by garnishing and converting funds from consumers like Plaintiff and

 then by refusing to return them.

       87.    Plaintiff has been and is being damaged by Defendants’ practices.

       88.    Defendants engaged in the practices complained of for the purpose of

 injuring and taking advantage of consumers.




                                           17
Case 1:19-cv-05099-ARR-RML Document 1 Filed 09/06/19 Page 18 of 21 PageID #: 18



       89.    Plaintiff was and is suffering irreparable injury as a result of

 Defendants’ decision to garnish his funds without any right to do so on behalf of

 anyone.

       90.    If Defendants are allowed to continue these garnishments and

 conversions based on judgments to which they are strangers and for which they

 cannot even file satisfactions of judgment, Plaintiff will lose his funds and

 Defendants will continue victimizing other hapless New Yorkers.

       WHEREFORE, Plaintiff asks that this Court enter judgment in his favor

 against Defendants, awarding damages as follows:

       (A)Actual damages;

       (B)Nominal damages;

       (C)Punitive damages;

       (D) Attorneys’ fees, litigation expenses and costs incurred in bringing this

       action; and

       (E) Any other relief this Court deems appropriate and just.

                                        Count III

                                       Conversion

       91.    Plaintiff repeats and realleges each and every allegation set forth

 above as if reasserted and realleged herein.

       92.    The elements of conversion in New York State include: 1) having a

 possessory interest in property; and 2) having the possessory interest taken or

 interfered with by another in a manner that is contrary to the possessor’s rights.



                                           18
Case 1:19-cv-05099-ARR-RML Document 1 Filed 09/06/19 Page 19 of 21 PageID #: 19



       93.    Property subject to conversion includes, inter alia, readily identifiable

 funds garnished from a bank account.

       94.    Defendants intentionally and without authority, assumed and

 exercised control over Plaintiff’s funds, interfering with his right to possession of

 the same, by willfully refusing to comply with a court order to return the previously

 garnished funds forthwith.

       95.    Defendants were all strangers to the judgment and to the lawsuit that

 resulted in the judgment, and had no more right to take funds from Plaintiff’s bank

 account to satisfy the judgment than would a random stranger on the street.

       96.    Since the only possible judgment creditors with a right to collect was

 Chase—and possibly RFC Distributors Inc. had it not been dissolved by

 proclamation eight years earlier and had chase served notice of assignment on

 Plaintiff—and since the only attorneys of record worked in-house for Chase, every

 penny taken by Defendants was illegally taken.

       97.    Any amounts collected were converted from the outset regardless of

 whether the default judgment had been vacated.

       98.    Thus, the improper garnishment by Defendants of Plaintiff’s money,

 which harmfully interfered with Plaintiff’s rights to control his own property,

 constituted conversion.

       99.    Defendants compounded this outrageous conduct by refusing to return

 the funds after they were put on notice that the judgment had been vacated and

 told that the court had ordered the funds to be returned forthwith.


                                            19
Case 1:19-cv-05099-ARR-RML Document 1 Filed 09/06/19 Page 20 of 21 PageID #: 20



       100.   For the reasons stated in the statement of facts, the conduct of

 Defendants is gross, wanton or deliberate and demonstrates a high degree of moral

 culpability. Further, said Defendants conduct as alleged in the statement of facts

 demonstrates malice, insult, and/or willful or reckless disregard of Plaintiff’s rights,

 or other aggravated acts by said Defendants. For these reasons, Plaintiff is entitled

 to punitive damages, in addition to actual damages against Defendants Neiman,

 Jacobowitz, and Expedite.

       WHEREFORE, Plaintiff asks that this Court enter judgment in his favor

 against Defendants, awarding damages as follows:

           (A)Actual damages;

           (B)Nominal damages;

           (C)Punitive damages;

           (D) Attorneys’ fees, litigation expenses and costs incurred in bringing this

           action; and

           (E) Any other relief this Court deems appropriate and just.


                                        Count IV

                                N.Y. Judiciary Law § 487
                             (as to Attorney Jeffrey Neiman)

       101.    New York Judiciary Law § 487 creates a private right of action

 against an attorney or counselor who “[i]s guilty of any deceit or collusion, or

 consents to any deceit or collusion, with intent to deceive the court or any party;” or

 “willfully receives any money or allowance for or on account of any money which he



                                            20
Case 1:19-cv-05099-ARR-RML Document 1 Filed 09/06/19 Page 21 of 21 PageID #: 21



 has not laid out, or becomes answerable for.”

       102.   As enumerated in the Statement of Facts, Attorney Jeffrey Neiman

 violated Judiciary Law § 487.

       WHEREFORE, Plaintiff asks that this Court enter judgment in his favor

 against Defendants, awarding damages as follows:

          (A)Actual damages;

          (B)Treble damages;

          (D) Attorneys’ fees, litigation expenses and costs incurred in bringing this

          action; and

          (E) Any other relief this Court deems appropriate and just.

                                    Jury Demand

       Please take notice that Plaintiff demands trial by jury in this action.

 Dated: September 6, 2019


                                                      /s/ Brian L. Bromberg
                                                      Brian L. Bromberg
                                                      Bromberg Law Office, P.C.
                                                      Attorneys for the Plaintiff
                                                      26 Broadway, 27th Floor
                                                      New York, NY 10004
                                                      Tel: (212) 248-7906
                                                      Fax: (212) 248-7908
                                                      brian@bromberglawoffice.com




                                          21
